Name: Commission Regulation (EEC) No 342/86 of 17 February 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 2 . 86 Official Journal of the European Communities No L 41 /9 COMMISSION REGULATION (EEC) No 342/86 of 17 February 1986 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 3768/85 (4) and in particular Article 7 (5) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 75 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (*), amended by Regulation (EEC) No 1886/83 (6) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising there ­ from should be laid down ; Whereas, by Article 394 of the Act of Accession of Spain and Portugal, application to the new Member States of the Community rules introduced for the production of and trade in agricultural products, and for trade in certain processed agricultural products, is postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply skim ­ med-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12 . 1982, p. 1 . (2) OJ No L 54, 23 . 2 . 1985, p. 1 . (3 OJ No L 148 , 28 . 6 . 1968 , p. 13 . (4) OJ No L 362, 31 . 12 . 1985, p . 8 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . (*) OJ No L 187, 12. 7 . 1983, p. 29 . No L 41 / 10 Official Journal of the European Communities 18 . 2. 86 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient PAM 3. Country of destination Zambia 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 23 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 0 11 . Supplementary markings on the packaging A green dot at least 30 cm in diameter and : 'ZAMBIA 0253 800 / ACTION OF THE WORLD FOOD PROGRAMME / D.E.S. FOR, LUSAKA' 12. Shipment period Before 10 May 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Germany intervention agency in accor ­ dance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) 18 . 2. 86 Official Journal of the European Communities No L 41 /11 Description of the lot B 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient PAM 3 . Country of destination PDR Yemen 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 52 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kg 11 . Supplementary markings on the packaging 'YEMEN PDR 0216 601 / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' 12. Shipment period Before 10 May 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 i5) No L 41 / 12 Official Journal of the European Communities 18 . 2. 86 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August, 1983 , page 9, shall serve as notice of invitation to tender. (2) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2 . (3) The successful tenderer shall make immediate contact with the beneficiary to determine the necessary shipping papers . (4) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. Is) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel, and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (*) To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrinked cover.